DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 17/145,883, filed on January 11, 2021.

Oath/Declaration
Oath/Declaration as filed on January 11, 2021 is noted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
claims 10 and 20 recite limitations “the number” in first and second lines of the claims, but the limitations are unclear at least because there is insufficient antecedent basis for the above limitation in the claims given that the claims use term “the number” for a first time without previously reciting the term in the claims on in a claim from which they each depend, which even further creates lack of clarity in regard to exactly what number is being referred to.  Therefore Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issues.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., U.S. Patent Application Publication 2019/0326367 A1 (hereinafter Jung), in view of Chung et al., U.S. Patent Application Publication 2017/0070679 A1 (hereinafter Chung I), and Hsieh et al., U.S. Patent Application Publication 2021/0149460 A1 (hereinafter Hsieh).
Regarding claim 1, Jung teaches a display device (DD FIGS. 1-4, and 10-11, paragraph[0045] of Jung teaches a perspective view showing a display device DD according to an exemplary embodiment of the present disclosure; FIG. 2 is an exploded perspective view showing the display device DD according to an exemplary embodiment of the present disclosure; and FIG. 3 is a cross-sectional view showing a display module DM according to an exemplary embodiment of the present disclosure, and See also at least paragraph[0126] of Jung (i.e., Jung teaches a display device that displays and image through a display surface)) comprising: 
a substrate comprising a first display area (SUB, DP-DA FIGS. 1-4, and 10-11, paragraph[0066] of Jung teaches in an embodiment, the display module DM includes a substrate SUB, a circuit layer CL disposed on the substrate SUB, a display element layer ED, and an encapsulation layer TFE; and in an embodiment, the substrate SUB includes at least one plastic film. In an embodiment, the substrate SUB includes a plastic substrate that is flexible, a glass substrate, a metal substrate, or an organic/inorganic composite substrate, and See also at least paragraphs[0045], [0052]-[0053], [0065], [0074]-[0076], and [0126] of Jung (i.e., Jung teaches a substrate of a display module for providing an image through a display area)) comprising main pixels and a second display area comprising auxiliary pixels and; (PX, FSA FIGS. 1-4, and 10-11, paragraphs[0075]-[0076] of Jung teaches referring to FIG. 4, the display panel DP includes a driving circuit GDC, a plurality of signal lines SGL, a plurality of signal pads arranged in a signal pad area SPD, and a plurality of pixels PX; the pixels PX are arranged in the display area DP-DA; in an embodiment, each of the pixels PX includes an organic light emitting diode and a pixel driving circuit connected to the organic light emitting diode; and the driving circuit GDC, the signal lines SGL, the signal pads, and the pixel driving circuit may be included in the circuit layer CL shown in FIG. 3, and See also at least paragraphs[0045], [0052]-[0053], [0055]-[0056], [0065], [0074], [0126], and [0131] of Jung (i.e., Jung teaches pixels arranged in the display area, wherein some of the pixels overlap a sensor area, of the display area, through which a sensor senses a fingerprint of a user)); 
a camera module under the substrate to overlap the second display area in a thickness direction, wherein the camera module comprises an image sensor (SU FIGS. 1-4, 6, and 10-11, paragraph[0131] of Jung teaches that is, the signal sensed by the sensor SS may be transmitted to the control circuit of the package SP; here, the sensor SS may sense the fingerprint of the user through the sensor area FSA; the sensing signal transmitted to the control circuit from the sensor SS may be transmitted to the timing controller TC through the via VI; and as a result, the timing controller TC may transmit the driving signal to the signal pad PD2 through the connection pad PD1 in response to the sensing signal, and See also at least paragraphs[0045], [0052]-[0053], [0055]-[0056], [0065], [0074], [0105]-[0107], and [0126] of Jung (i.e., Jung teaches a sensor unit having a sensor, overlapping the sensor area of the display area, that is implemented as a camera below the substrate); 
a control circuit board on the substrate, wherein the control circuit board comprises a timing controller; and; , wherein the camera module is directly connected to the control circuit board through a connection unit (PCBa, TC FIGS. 1-4, 6, and 10-11, paragraph[0129] of Jung teaches in an embodiment, a timing controller TC may be disposed on the circuit board PCBa; as an example, the timing controller TC may be disposed on an upper surface of the circuit board PCBa; and a lower surface of the circuit board PCBa may face the package SP, and See also at least paragraphs[0045], [0052]-[0053], [0055]-[0056], [0092], [0126]-[0128], and [0130] of Jung (i.e., Jung teaches a circuit board, which has a timing controller, disposed on a substrate, wherein the sensor unit is directly disposed on and connected to the circuit board through a via)); but does not expressly teach transmissive portions; a main processor which provides an image signal to the timing controller.  
However, Chung I teaches transmissive portions (FIGS. 1-3, paragraph[0098] of Chung I teaches MR, and the transparent region TR) of the pixels and has relatively low reflectivity, an image displayed by the display unit 120 may be transmitted to the outside of the display device in the emission region ER and the camera unit 105A may capture an image through the transparent region TR, and See also at least paragraphs[0073]-[0074] of Chung I (i.e., Chung I teaches a transparent region through which an image can be capture by a camera unit)); but the combination of Jung and Chung I still do not expressly teach a main processor which provides an image signal to the timing controller.
However, Hsieh teaches a main processor which provides an image signal to the timing controller (402 FIGS. 2 and 4, paragraph[0039] of Hsieh teaches the image generator 402 of the illustrated example provides the display 200 with content that is to be displayed on the viewing area 202; the content may include still image content and/or moving image content such as, for example, video content for a movie, moving graphics, or other moving image content representative by image data 416; the image data 416 to be processed by the display 200 can be conveyed or transferred to the display controller 218 over a data path (e.g., a flexible circuit cables, input/output interface (e.g., an HDMI interface, a USB interface, etc.)); the image generator 402 converts the image data 416 to corresponding data signals to be provided to the pixels 206 of the pixel array 204; in some examples, the image generator 402 can convert digital signals from the image data 416 to analog signals for the first gate driver 408, the second gate driver 410, and/or the source driver 406; for example, the image generator 402 converts the image data 416 to the signals 220 (e.g., voltage signals (Vdata)) for respective ones of the source lines 222, the first set of gate lines 224, and the second set of gate lines 226; and thus, in some examples, the image generator 402 can include an analog-to-digital converter and/or other components or converters to convert the image data 416, and See also at least paragraphs[0038], [0042] and [0044] of Hsieh (i.e., Hsieh teaches an image generator, implemented by a programmable processor, that provides content through a timing controller to a display based on image data)).
Furthermore, Jung, Chung I, and Hsieh are considered to be analogous art because they are from the same field of endeavor with respect to an imaging device, and involve the same problem of forming the imaging device that is a suitable camera.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Jung based Chung I and Hsieh to have the substrate comprising the first display area comprising main pixels and the second display area comprising auxiliary pixels and transmissive portions; and a main processor which provides an image signal to the timing controller.  One reason for the modification as taught by Chung I is to have a display device with a transparent window through which an image may be captured by a camera module (paragraphs[0074], [0076], [0093], and [0099] of Chung I).  Another reason for the modification as taught by Hsieh is to provide content through a timing controller to a display and to enable a camera to suitably capture an image without interference (paragraphs[0027], [0039], and [0043] of Hsieh).
Regarding claim 9, Jung, Chung I, and Hsieh teach the display device of claim 1, wherein an area of each of the transmissive portions is larger than an area of a light emitting region of each of the auxiliary pixels (FIGS. 1-4, paragraph[0098] of Chung I teaches MR, and the transparent region TR) of the pixels and has relatively low reflectivity, an image displayed by the display unit 120 may be transmitted to the outside of the display device in the emission region ER and the camera unit 105A may capture an image through the transparent region TR, and See also at least paragraphs[0073]-[0074], and [0107]-[0109] of Chung I (i.e., Chung I teaches a transparent region through which an image can be capture by a camera unit, wherein the transparent region is larger than each emission region of a pixel)).  
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Chung I, Hsieh, and Yu, U.S. Patent Application Publication 2013/0207952 A1 (hereinafter Yu).
Regarding claim 2, Jung, Chung I, and Hsieh teach the display device of claim 1, but do not expressly teach wherein the connection unit is one of a printed circuit board and a flexible printed circuit board.
However, Yu teaches wherein the connection unit is one of a printed circuit board and a flexible printed circuit board (FIG. 1, paragraph[0025] of Yu teaches as shown in FIG. 1, the image signal generated by the camera unit 13 may be transmitted to a terminal device (not shown) connected with the display screen 1 via a data line; then, the terminal device may perform predetermined process on the image signal generated by the camera unit 13, and transmit the processed image signal to the display screen 1 for display; for example, according to an embodiment of the present disclosure, the data line may be arranged on the display panel portion 11, and connected to a Digital Signal Processing (DSP) unit or an interface unit (e.g. a Universal Serial Bus (USB) interface) integrated into the timing control circuit of the display panel portion 11, so that the image signal generated by the camera unit 13 may be transmitted to the terminal device (e.g. the main-board of the terminal device) though a Flexible Printed Circuit (FPC); and in this case, since the data line connected with the camera unit 13 is usually very thin, the user will not view the data line arranged on the display panel portion 11).
Furthermore, Jung, Chung I, Hsieh, and Yu are considered to be analogous art because they are from the same field of endeavor with respect to an imaging device, and involve the same problem of forming the imaging device that is a suitable camera.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Jung based Chung I, Hsieh, and Yu wherein the connection unit is one of a printed circuit board and a flexible printed circuit board.  One reason for the modification as taught by Yu is to suitably transmit a processed image signal to a display screen for display and enhance experience of video calls and chats (ABSTRACT and paragraph[0025] of Yu).
Regarding claim 3, Jung, Chung I, and Hsieh teach the display device of claim 1, but do not expressly teach wherein when the image sensor is turned on, the camera module transmits a signal for turning off the second display area to the timing controller.
However, Yu teaches wherein when the image sensor is turned on, the camera module transmits a signal for turning off the second display area to the timing controller (FIG. 1, paragraph[0064] of Yu teaches according to an embodiment of the present disclosure, a display screen is provided, which comprises a display panel; a backlight unit provided at the back side of the display panel, wherein, an opening is provided on a first area of the backlight unit, and a camera unit provided in the opening, which is configured to acquire an image of an object outside the display screen; and a control unit configured to control the display panel, the backlight unit and the camera unit, wherein, the control unit turns off the backlight unit every predetermined time interval in the process of acquiring image by the camera unit; the control unit controls at least the area corresponding to the first area on the display panel to enter a transparent state, after the control unit turns off the backlight unit; the control unit controls the camera unit to acquire the image, after at least the area corresponding to the first area on the display panel enters the transparent state: and the control unit turns on the backlight unit, and controls the LCD display panel to display the image based on the provided image signal, after the camera unit acquires the image, and See also at least paragraph[0025] of Yu (i.e., Yu teaches a control unit turns off a backlight unit at a backside of a display panel and controls an area of the display panel, corresponding to a camera unit, to enter a transparent state when the camera unit is acquiring an image)).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Chung I, Hsieh, and Plagemann et al., U.S. Patent Application Publication 2014/0123208 A1 (hereinafter Plagemann).
Regarding claim 4, Jung, Chung I, and Hsieh teach the display device of claim 1, but do not expressly teach wherein the camera module further comprises at least one selected from a light emitting diode indicator and a coprocessor.
However, Plagemann teaches wherein the camera module further comprises at least one selected from a light emitting diode indicator and a coprocessor (603 FIGS. 3 and 6, paragraph[0049] of Plagemann teaches FIG. 6 shows an example process for changing the state of a privacy indicator; in some configurations, a sensor may have the ability to perform the implementations disclosed herein; in other configurations, such as that depicted in FIG. 6, the sensor may send its data to a device that it is connected to and that device may determine whether a received command requires a change in the privacy indicator status; a sensor is provided in the form of a camera 600 in FIG. 6; the camera 600 has a camera lens 602, an on/off indicator 603 which illuminates whenever the camera 600 has power, and a privacy indicator 601, which is a LED that illuminates when the camera is in a non-private state; the camera may be connected to the device by, for example, USB or one or more wireless protocols such as Bluetooth; the camera 600 may transmit data to a device that is either directly or indirectly connected to it; a driver for the camera 600 may be installed on the device and make camera data available to the device to generate data for an image or sequence of images; for example, the camera driver may receive the raw camera data; the data may be in two forms; one form may be camera data may be privacy irrelevant, that is, it may contain gesture data (e.g., command) as indicated at 651; and the other data form of camera data may be privacy sensitive, that is, it may be stored, forwarded, or transmitted to a device that may compromise a user's privacy as indicated at 641, and See also at least paragraphs[0026]-[0031], [0035]-[0036], and [0059] of Plagemann (i.e., Plagemann teaches a processor for controlling a privacy indicator that is a LED of the camera)).
Furthermore, Jung, Chung I, Hsieh, and Plagemann are considered to be analogous art because they are from the same field of endeavor with respect to an imaging device, and involve the same problem of forming the imaging device that is a suitable camera.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Jung based Chung I, Hsieh, and Plagemann wherein the camera module further comprises at least one selected from a light emitting diode indicator and a coprocessor.  One reason for the modification as taught by Plagemann is to have a privacy (ABSTRACT and paragraph[0036] of Plagemann).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Chung I, Hsieh, Plagemann, and Yu.
Regarding claim 5, Jung, Chung I, Hsieh, and Plagemann teach wherein when the light emitting diode indicator is 32LO-201912-057-1-USOPo191407SMSNK0137USturned on (FIGS. 3 and 6, paragraph[0049] of Plagemann teaches FIG. 6 shows an example process for changing the state of a privacy indicator; in some configurations, a sensor may have the ability to perform the implementations disclosed herein; in other configurations, such as that depicted in FIG. 6, the sensor may send its data to a device that it is connected to and that device may determine whether a received command requires a change in the privacy indicator status; a sensor is provided in the form of a camera 600 in FIG. 6; the camera 600 has a camera lens 602, an on/off indicator 603 which illuminates whenever the camera 600 has power, and a privacy indicator 601, which is a LED that illuminates when the camera is in a non-private state; the camera may be connected to the device by, for example, USB or one or more wireless protocols such as Bluetooth; the camera 600 may transmit data to a device that is either directly or indirectly connected to it; a driver for the camera 600 may be installed on the device and make camera data available to the device to generate data for an image or sequence of images; for example, the camera driver may receive the raw camera data; the data may be in two forms; one form may be camera data may be privacy irrelevant, that is, it may contain gesture data (e.g., command) as indicated at 651; and the other data form of camera data may be privacy sensitive, that is, it may be stored, forwarded, or transmitted to a device that may compromise a user's privacy as indicated at 641, and See also at least paragraphs[0026]-[0031], [0035]-[0036], and [0059] of Plagemann (i.e., Plagemann teaches a processor for controlling a privacy indicator that is a LED of the camera, wherein the LED is controlled to illuminate when the camera is in a non-private state)), but do not expressly teach the camera module transmits a signal for turning off the second display area to the timing controller.
However, Yu teaches the camera module transmits a signal for turning off the second display area to the timing controller (FIG. 1, paragraph[0064] of Yu teaches according to an embodiment of the present disclosure, a display screen is provided, which comprises a display panel; a backlight unit provided at the back side of the display panel, wherein, an opening is provided on a first area of the backlight unit, and a camera unit provided in the opening, which is configured to acquire an image of an object outside the display screen; and a control unit configured to control the display panel, the backlight unit and the camera unit, wherein, the control unit turns off the backlight unit every predetermined time interval in the process of acquiring image by the camera unit; the control unit controls at least the area corresponding to the first area on the display panel to enter a transparent state, after the control unit turns off the backlight unit; the control unit controls the camera unit to acquire the image, after at least the area corresponding to the first area on the display panel enters the transparent state: and the control unit turns on the backlight unit, and controls the LCD display panel to display the image based on the provided image signal, after the camera unit acquires the image, and See also at least paragraph[0025] of Yu (i.e., Yu teaches a control unit turns off a backlight unit at a backside of a display panel and controls an area of the display panel, corresponding to a camera unit, to enter a transparent state when the camera unit is acquiring an image)).
Jung, Chung I, Hsieh, Plagemann, and Yu are considered to be analogous art because they are from the same field of endeavor with respect to an imaging device, and involve the same problem of forming the imaging device that is a suitable camera.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Jung based Chung I, Hsieh, Plagemann, and Yu such that the camera module transmits a signal for turning off the second display area to the timing controller.  One reason for the modification as taught by Yu is to suitably transmit a processed image signal to a display screen for display and enhance experience of video calls and chats (ABSTRACT and paragraph[0025] of Yu).
Regarding claim 6, Jung, Chung I, Hsieh, and Plagemann teach wherein when the coprocessor is turned on (FIGS. 3 and 6, paragraph[0049] of Plagemann teaches FIG. 6 shows an example process for changing the state of a privacy indicator; in some configurations, a sensor may have the ability to perform the implementations disclosed herein; in other configurations, such as that depicted in FIG. 6, the sensor may send its data to a device that it is connected to and that device may determine whether a received command requires a change in the privacy indicator status; a sensor is provided in the form of a camera 600 in FIG. 6; the camera 600 has a camera lens 602, an on/off indicator 603 which illuminates whenever the camera 600 has power, and a privacy indicator 601, which is a LED that illuminates when the camera is in a non-private state; the camera may be connected to the device by, for example, USB or one or more wireless protocols such as Bluetooth; the camera 600 may transmit data to a device that is either directly or indirectly connected to it; a driver for the camera 600 may be installed on the device and make camera data available to the device to generate data for an image or sequence of images; for example, the camera driver may receive the raw camera data; the data may be in two forms; one form may be camera data may be privacy irrelevant, that is, it may contain gesture data (e.g., command) as indicated at 651; and the other data form of camera data may be privacy sensitive, that is, it may be stored, forwarded, or transmitted to a device that may compromise a user's privacy as indicated at 641, and See also at least paragraphs[0026]-[0031], [0035]-[0036], and [0059] of Plagemann (i.e., Plagemann teaches a processor for controlling a privacy indicator that is a LED of the camera, wherein the LED is controlled to illuminate when the camera is in a non-private state)), but do not expressly teach the camera module transmits a signal for turning off the second display area to the timing controller.
However, Yu teaches the camera module transmits a signal for turning off the second display area to the timing controller (FIG. 1, paragraph[0064] of Yu teaches according to an embodiment of the present disclosure, a display screen is provided, which comprises a display panel; a backlight unit provided at the back side of the display panel, wherein, an opening is provided on a first area of the backlight unit, and a camera unit provided in the opening, which is configured to acquire an image of an object outside the display screen; and a control unit configured to control the display panel, the backlight unit and the camera unit, wherein, the control unit turns off the backlight unit every predetermined time interval in the process of acquiring image by the camera unit; the control unit controls at least the area corresponding to the first area on the display panel to enter a transparent state, after the control unit turns off the backlight unit; the control unit controls the camera unit to acquire the image, after at least the area corresponding to the first area on the display panel enters the transparent state: and the control unit turns on the backlight unit, and controls the LCD display panel to display the image based on the provided image signal, after the camera unit acquires the image, and See also at least paragraph[0025] of Yu (i.e., Yu teaches a control unit turns off a backlight unit at a backside of a display panel and controls an area of the display panel, corresponding to a camera unit, to enter a transparent state when the camera unit is acquiring an image)).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Chung I, Hsieh, and Ling et al., U.S. Patent Application Publication 2019/0220643 A1 (hereinafter Ling).
Regarding claim 10, Jung, Chung I, and Hsieh teach the display device of claim 1, but do not expressly teach wherein the number of the auxiliary pixels per unit area is smaller than the number of the main pixels per unit area.
However, Ling teaches wherein the number of the auxiliary pixels per unit area is smaller than the number of the main pixels per unit area (FIG. 1, paragraph[0064] of Ling teaches in some embodiments, in the optical fingerprint sensing area, at least one optical fingerprint sensing device is configured in each pixel among k self-luminous display pixels in every group of m by n self-luminous display pixels in every optical fingerprint sensing area, where m and n may be integers no less than 1, and k may be an integer from 1 to m×n; and on this premise, if k is 1 (i.e., in every group of m×n self-luminous display pixels, at least one optical fingerprint sensing device is configured in one self-luminous display pixel), where m and n may be integers no less than 1).
Furthermore, Jung, Chung I, Hsieh, and Ling are considered to be analogous art because they are from the same field of endeavor with respect to an imaging device, and involve the same problem of forming the imaging device for suitably capturing an image.  Therefore, before the Jung based Chung I, Hsieh, and Ling wherein the number of the auxiliary pixels per unit area is smaller than the number of the main pixels per unit area.  One reason for the modification as taught by Ling is to have a display panel with fingerprint sensing devices that enable a fingerprint identification function (ABSTRACT and paragraphs[0006]-[0007] of Ling).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Chung I, Hsieh, and Kim et al., U.S. Patent Application Publication 2008/0001892 A1 (hereinafter Kim I).
Regarding claim 11, Jung, Chung I, and Hsieh teach the display device of claim 1, further comprising:; but do not expressly teach a flexible film between the substrate and the control circuit board, wherein the flexible film comprises a data driver.
However, Kim I teaches a flexible film between the substrate and the control circuit board, wherein the flexible film comprises a data driver (511-518, 510 FIG. 4, paragraph[0019] of Kim I teaches FIG. 1 is a plan view illustrating a display device according to a first exemplary embodiment of the present invention; referring to FIG. 1, the display device includes a printed circuit board 100, a display panel 400, a source driving part 510, and a gate driving part 610; a main driving circuit 110 is mounted on the printed circuit board 100; the printed circuit board 100 is electrically connected with the display panel 400 through the source driving part 510; the source driving part 510 includes first, second, third, fourth, fifth, sixth, seventh and eighth source tape carrier packages 511, 512, 513, 514, 515, 516, 517 and 518; the gate driving part 610 includes first, second and third gate tape carrier packages 611, 612 and 613; the tape carrier package (hereinafter, `TCP`) is a flexible printed circuit board on which a driving chip is mounted; a plurality of line parts 120, 131, 132 and 140, which transmit signals outputted from the main driving circuit 110 to the display panel 400, are formed on the printed circuit board 100; for example, a first line part 120 transmits a source driving signal to the source driving part 510; a second line part 131 transmits a data signal to the first, second, third and fourth source TCPs 511, 512, 513 and 514 disposed at a left side of the display panel 400; a third line part 132 transmits a data signal to the fifth, sixth, seventh and eighth source TCPs 515, 516, 517 and 518 disposed at a right side of the display panel 400; and the fourth line part 140 transmits a gate driving signal to the first, second and third gate TCPs 611, 612 and 613, and See also at least paragraph[0021] of Kim I (i.e., Kim I teaches flexible tape carrier packages disposed between a display substrate and a printed circuit board, wherein a source driving chip is mounted on each of the flexible tape carrier packages)).
 Furthermore, Jung, Chung I, Hsieh, and Kim I are considered to be analogous art because they are from the same field of endeavor with respect to an imaging device, and involve the same problem of forming the imaging device for suitably displaying an image.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Jung based Chung I, Hsieh, and Kim I to have a flexible film between the substrate and the control circuit board, wherein the flexible film comprises a data driver.  One reason for the modification as taught by Kim I is to have a display panel with fingerprint sensing devices that enable a fingerprint identification function(ABSTRACT and paragraphs[0006]-[0007] of Ling).
Claims 14-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Chung I, Chung et al., U.S. Patent Application Publication 2016/0093251 A1 (hereinafter Chung II), and Hsieh.
Regarding claim 14, Jung teaches a display device (DD FIGS. 1-4, and 10-11, paragraph[0045] of Jung teaches a perspective view showing a display device DD according to an exemplary embodiment of the present disclosure; FIG. 2 is an exploded perspective view showing the display device DD according to an exemplary embodiment of the present disclosure; and FIG. 3 is a cross-sectional view showing a display module DM according to an exemplary embodiment of the present disclosure, and See also at least paragraph[0126] of Jung (i.e., Jung teaches a display device that displays and image through a display surface)) comprising: 
a substrate comprising a first display area (SUB, DP-DA FIGS. 1-4, and 10-11, paragraph[0066] of Jung teaches in an embodiment, the display module DM includes a substrate SUB, a circuit layer CL disposed on the substrate SUB, a display element layer ED, and an encapsulation layer TFE; and in an embodiment, the substrate SUB includes at least one plastic film. In an embodiment, the substrate SUB includes a plastic substrate that is flexible, a glass substrate, a metal substrate, or an organic/inorganic composite substrate, and See also at least paragraphs[0045], [0052]-[0053], [0065], [0074]-[0076], and [0126] of Jung (i.e., Jung teaches a substrate of a display module for providing an image through a display area)) comprising main pixels and a second display area comprising auxiliary pixels and; (PX, FSA FIGS. 1-4, and 10-11, paragraphs[0075]-[0076] of Jung teaches referring to FIG. 4, the display panel DP includes a driving circuit GDC, a plurality of signal lines SGL, a plurality of signal pads arranged in a signal pad area SPD, and a plurality of pixels PX; the pixels PX are arranged in the display area DP-DA; in an embodiment, each of the pixels PX includes an organic light emitting diode and a pixel driving circuit connected to the organic light emitting diode; and the driving circuit GDC, the signal lines SGL, the signal pads, and the pixel driving circuit may be included in the circuit layer CL shown in FIG. 3, and See also at least paragraphs[0045], [0052]-[0053], [0055]-[0056], [0065], [0074], [0126], and [0131] of Jung (i.e., Jung teaches pixels arranged in the display area, wherein some of the pixels overlap a sensor area, of the display area, through which a sensor senses a fingerprint of a user)); a component under the substrate to overlap the second display area in a thickness direction, (SU FIGS. 1-4, 6, and 10-11, paragraph[0131] of Jung teaches that is, the signal sensed by the sensor SS may be transmitted to the control circuit of the package SP; here, the sensor SS may sense the fingerprint of the user through the sensor area FSA; the sensing signal transmitted to the control circuit from the sensor SS may be transmitted to the timing controller TC through the via VI; and as a result, the timing controller TC may transmit the driving signal to the signal pad PD2 through the connection pad PD1 in response to the sensing signal, and See also at least paragraphs[0045], [0052]-[0053], [0055]-[0056], [0065], [0074], [0105]-[0107], and [0126] of Jung (i.e., Jung teaches a sensor unit having a sensor (e.g., a fingerprint recognition sensor), overlapping the sensor area of the display area, that is implemented as a camera below the substrate); 
a control circuit board on the substrate, wherein the control circuit board comprises a timing controller; and (PCBa, TC FIGS. 1-4, 6, and 10-11, paragraph[0129] of Jung teaches in an embodiment, a timing controller TC may be disposed on the circuit board PCBa; as an example, the timing controller TC may be disposed on an upper surface of the circuit board PCBa; and a lower surface of the circuit board PCBa may face the package SP, and See also at least paragraphs[0045], [0052]-[0053], [0055]-[0056], [0092], [0126]-[0128], and [0130] of Jung (i.e., Jung teaches a circuit board, which has a timing controller, disposed on a substrate, wherein the sensor unit is directly disposed on and connected to the circuit board through a via)); but does not expressly each transmissive portions; wherein the component comprises a photo sensor; a main processor which provides an image signal to the timing controller, wherein the component is directly connected to the control circuit board through a connection unit.
However, Chung I teaches transmissive portions (FIGS. 1-3, paragraph[0098] of Chung I teaches MR, and the transparent region TR) of the pixels and has relatively low reflectivity, an image displayed by the display unit 120 may be transmitted to the outside of the display device in the emission region ER and the camera unit 105A may capture an image through the transparent region TR, and See also at least paragraphs[0073]-[0074] of Chung I (i.e., Chung I teaches a transparent region through which an image can be capture by a camera unit)); but the combination of Jung and Chung I still do not expressly teach wherein the component comprises a photo sensor; a main processor which provides an image signal to the timing controller, wherein the component is directly connected to the control circuit board through a connection unit.
However, Chung II teaches a photo sensor; , wherein the component is directly connected to the control circuit board through a connection unit (420, 300 FIGS. 1-3 and 6A-6C, paragraph[0075] of Chung II teaches referring to FIGS. 3 and 6A to 6C, the photo sensor 420 may be disposed on the connector 300, and the connector 300 may be connected to the PCBs 210 and 220; the connector 300 may electrically connect the photo sensor 420 and the PCBs 210 and 220, thereby providing an electric connection between the photo sensor 420 and the PCBs 210 and 220; and the connector 300 may be a flexible printed circuit board (FPCB), and See also at least paragraphs[0059] and [0067] of Chung II (i.e., Chung II teaches a photosensor connected to printed circuit boards that including a timing controller)); but the combination of Jung, Chung I, and Chung II still do not expressly teach a main processor which provides an image signal to the timing controller.
However, Hsieh teaches a main processor which provides an image signal to the timing controller (402 FIGS. 2 and 4, paragraph[0039] of Hsieh teaches the image generator 402 of the illustrated example provides the display 200 with content that is to be displayed on the viewing area 202; the content may include still image content and/or moving image content such as, for example, video content for a movie, moving graphics, or other moving image content representative by image data 416; the image data 416 to be processed by the display 200 can be conveyed or transferred to the display controller 218 over a data path (e.g., a flexible circuit cables, input/output interface (e.g., an HDMI interface, a USB interface, etc.)); the image generator 402 converts the image data 416 to corresponding data signals to be provided to the pixels 206 of the pixel array 204; in some examples, the image generator 402 can convert digital signals from the image data 416 to analog signals for the first gate driver 408, the second gate driver 410, and/or the source driver 406; for example, the image generator 402 converts the image data 416 to the signals 220 (e.g., voltage signals (Vdata)) for respective ones of the source lines 222, the first set of gate lines 224, and the second set of gate lines 226; and thus, in some examples, the image generator 402 can include an analog-to-digital converter and/or other components or converters to convert the image data 416, and See also at least paragraphs[0038], [0042] and [0044] of Hsieh (i.e., Hsieh teaches an image generator, implemented by a programmable processor, that provides content through a timing controller to a display based on image data)).
Furthermore, Jung, Chung I, Chung II, and Hsieh are considered to be analogous art because they are from the same field of endeavor with respect to an imaging device, and involve the same problem of forming the imaging device for suitably displaying an image.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Jung based Chung I, Chung II, and Hsieh to have the substrate comprising the first display area comprising main pixels and the second display area comprising auxiliary pixels and transmissive portions; the component under the substrate to overlap the second display area in the thickness direction, wherein the component comprises a photo sensor; and a main processor which provides an image signal to the timing controller, wherein the component is directly connected to the control circuit board through a connection unit.  One reason for the modification as taught by Chung I is to have a display device with a transparent window through which an image may be captured by a camera module (paragraphs[0074], [0076], [0093], and [0099] of Chung I).  Another reason for the modification as taught by Chung II is to stably fix a suitable photo sensor to a display panel (paragraph[0003] of Chung II).  Still another reason for the modification as taught by Hsieh is to provide content through a timing controller to a display and to enable a camera to suitably capture an image without interference (paragraphs[0027], [0039], and [0043] of Hsieh).
Regarding claim 15, Jung, Chung I, Chung II, and Hsieh teach the display device of claim 14, wherein the connection unit is one of a printed circuit board and a flexible printed circuit board (FIGS. 1-3 and 6A-6C, paragraph[0075] of Chung II teaches referring to FIGS. 3 and 6A to 6C, the photo sensor 420 may be disposed on the connector 300, and the connector 300 may be connected to the PCBs 210 and 220; the connector 300 may electrically connect the photo sensor 420 and the PCBs 210 and 220, thereby providing an electric connection between the photo sensor 420 and the PCBs 210 and 220; and the connector 300 may be a flexible printed circuit board (FPCB), and See also at least paragraphs[0059] and [0067] of Chung II (i.e., Chung II teaches a photosensor connected to printed circuit boards that including a timing controller)).
Regarding claim 17, Jung, Chung I, Chung II, and Hsieh teach the display device of claim 14, wherein the photo sensor uses at least one selected from visible light, infrared light, and ultraviolet light (FIGS. 1-3 and 6A-6C, paragraph[0082] of Chung II teaches the photo sensor 420 may disposed on the connector 300 to face a side surface of the first substrate 111; the photo sensor 420 may receive light emitted from the side surface of the first substrate 111; for example, the photo sensor 420 may measure light of a pixel disposed in the non-display area NDA of the first substrate 111, convert an analog value of the measured light into a digital value, and calculate a luminance value from collected digital values; and the photo sensor 420 may be a small and low-priced element, such as a photo conductive cell CdS, a photo diode, a photo transistor, a photo thyristor, a charge coupled device (CCD), and a complementary metal oxide semiconductor (CMOS) image sensor, and See also at least paragraphs[0031], [0059], [0067], [0075], [0088], [0162], and [0171]-[0172] of Chung II (i.e., Chung II teaches a photosensor connected to printed circuit boards that including a timing controller, wherein the photosensor detects light emitted from a display panel and measures luminance in order to compensate for pixel deterioration and a decrease in luminance)).
Regarding claim 19, Jung, Chung I, Chung II, and Hsieh teach the display device of claim 14, wherein an area of each of the transmissive portions is larger than an area of a light emitting region of each of the auxiliary pixels (FIGS. 1-4, paragraph[0098] of Chung I teaches MR, and the transparent region TR) of the pixels and has relatively low reflectivity, an image displayed by the display unit 120 may be transmitted to the outside of the display device in the emission region ER and the camera unit 105A may capture an image through the transparent region TR, and See also at least paragraphs[0073]-[0074], and [0107]-[0109] of Chung I (i.e., Chung I teaches a transparent region through which an image can be capture by a camera unit, wherein the transparent region is larger than each emission region of a pixel)).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Chung I, Chung II, Hsieh, and Yu.
Regarding claim 16, Jung, Chung I, Chung II, and Hsieh teach the display device of claim 14, wherein when the photo sensor is (FIGS. 1-3 and 6A-6C, paragraph[0075] of Chung II teaches referring to FIGS. 3 and 6A to 6C, the photo sensor 420 may be disposed on the connector 300, and the connector 300 may be connected to the PCBs 210 and 220; the connector 300 may electrically connect the photo sensor 420 and the PCBs 210 and 220, thereby providing an electric connection between the photo sensor 420 and the PCBs 210 and 220; and the connector 300 may be a flexible printed circuit board (FPCB), and See also at least paragraphs[0059], [0067], and [0082] of Chung II (i.e., Chung II teaches a photosensor connected to printed circuit boards that including a timing controller)); but do not expressly teach turned on, the component transmits a signal for turning off the second display area to the timing controller.
Yu teaches turned on, the component transmits a signal for turning off the second display area to the timing controller (FIG. 1, paragraph[0064] of Yu teaches according to an embodiment of the present disclosure, a display screen is provided, which comprises a display panel; a backlight unit provided at the back side of the display panel, wherein, an opening is provided on a first area of the backlight unit, and a camera unit provided in the opening, which is configured to acquire an image of an object outside the display screen; and a control unit configured to control the display panel, the backlight unit and the camera unit, wherein, the control unit turns off the backlight unit every predetermined time interval in the process of acquiring image by the camera unit; the control unit controls at least the area corresponding to the first area on the display panel to enter a transparent state, after the control unit turns off the backlight unit; the control unit controls the camera unit to acquire the image, after at least the area corresponding to the first area on the display panel enters the transparent state: and the control unit turns on the backlight unit, and controls the LCD display panel to display the image based on the provided image signal, after the camera unit acquires the image, and See also at least paragraph[0025] of Yu (i.e., Yu teaches a control unit turns off a backlight unit at a backside of a display panel and controls an area of the display panel, corresponding to a camera unit, to enter a transparent state when the camera unit is acquiring an image)).
 Furthermore, Jung, Chung I, Chung II, Hsieh, and Yu are considered to be analogous art because they are from the same field of endeavor with respect to an imaging device, and involve the same problem of forming the imaging device for suitably displaying an image.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Jung based Chung I, Hsieh, and Yu wherein Yu is to suitably transmit a processed image signal to a display screen for display and enhance experience of video calls and chats (ABSTRACT and paragraph[0025] of Yu).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Chung I, Chung II, Hsieh, and Ling.
Regarding claim 20, Jung, Chung I, Chung II, and Hsieh teach the display device of claim 14, but do not expressly wherein the number of the auxiliary pixels per unit area is smaller than the number of the main pixels per unit area.
However, Ling teaches wherein the number of the auxiliary pixels per unit area is smaller than the number of the main pixels per unit area (FIG. 1, paragraph[0064] of Ling teaches in some embodiments, in the optical fingerprint sensing area, at least one optical fingerprint sensing device is configured in each pixel among k self-luminous display pixels in every group of m by n self-luminous display pixels in every optical fingerprint sensing area, where m and n may be integers no less than 1, and k may be an integer from 1 to m×n; and on this premise, if k is 1 (i.e., in every group of m×n self-luminous display pixels, at least one optical fingerprint sensing device is configured in one self-luminous display pixel), where m and n may be integers no less than 1).
Furthermore, Jung, Chung I, Chung II, Hsieh, and Ling are considered to be analogous art because they are from the same field of endeavor with respect to an imaging device, and involve the same problem of forming the imaging device for suitably capturing an image.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Jung based Chung I, Hsieh, and Ling Ling is to have a display panel with fingerprint sensing devices that enable a fingerprint identification function (ABSTRACT and paragraphs[0006]-[0007] of Ling).

Potentially Allowable Subject Matter
Claims 7-8, 12-13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 7-8, 12-13, and 18 the prior art references of record do not teach the combination of all element limitations as presently claimed.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621